DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions. In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

Claims 1-6, 8-10, and 12-20 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Arnold et al. (US Patent No. 6279128), hereinafter referred to as Arnold.
Referring to claim 1, Arnold discloses a system, comprising: a pattern-recognition processor (fig. 2, Data Pattern Monitor 12) configured to receive a first signal over a bus (fig. 2, bus 16), wherein the pattern-recognition processor is configured to process the first signal (fig. 2, signal C/A) to perform a first function at the pattern-recognition processor identically to a memory (fig. 2, memory 18) processing the first signal when received over the bus to perform the first function at the memory (Data pattern monitor 12 thus has access to the continual stream of control words on internal bus 66, the continuous stream of physical addresses on internal bus 68; col. 6, lines 30-35; NOTE: monitor 12 and memory 18 perform the same function of receiving/accessing signals on bus 66/68).

As to claim 2, Arnold discloses the pattern-recognition processor is configured to receive a second signal (fig. 2, signal D1) over the bus, wherein the pattern-recognition processor is configured to process the second signal to perform a second function at the pattern-recognition processor differently from the memory processing the second signal when received over the bus to perform a third function at the memory (Data pattern monitor 12 operates to detect patterns created by the data bits stored in memory 18, col. 6, lines 35-40; NOTE: second function is pattern detection, third function is storage at memory).

As to claim 3, Arnold discloses the pattern-recognition processor is configured to receive a second signal (fig. 2, signal D1) over the bus, wherein the pattern-recognition processor is configured to process the second signal to perform a second function at the pattern-recognition processor identically to the memory processing the second signal when received over the bus to perform the second function at the memory (Data pattern monitor 12 thus has access to the continual stream of...data words on bus 56.; col. 6, lines 30-35; NOTE: monitor 12 and memory 18 perform the same function of receiving/accessing signals on bus 56) when the pattern-recognition processor operates in a first mode (fig. 4, not in cumulative mode, col. 8, lines 45-50; NOTE: even when not in cumulative mode monitor 12 and memory 18 perform the same function of receiving/accessing signals on bus 56).

As to claim 4, Arnold discloses the pattern-recognition processor is configured to receive the second signal (fig. 2, signal D1)  over the bus, wherein the pattern-recognition processor is configured to process the second signal to perform the second function at the pattern-recognition processor differently from the memory processing the second signal when received over the bus to perform a third function at the memory (Data pattern monitor 12 operates to detect patterns created by the data bits stored in memory 18, col. 6, lines 35-40; NOTE: second function is pattern detection, third function is storage at memory) when the pattern-recognition processor operates in a second mode (fig. 4, in a “cumulative” mode, col. 8, lines 45-50; NOTE: when in cumulative mode monitor 12 processes the signals of bus 56 differently than not in cumulative mode as depicted by the flow diagram of fig. 4).

As to claim 5, Arnold discloses a CPU coupled to the pattern-recognition processor via the bus (fig. 1, CPU A/B).

As to claim 6, Arnold discloses the pattern-recognition processor and the CPU are separate components (fig. 1).

As to claim 8, Arnold discloses a pattern-recognition bus controller (fig. 1, 20) coupled to a CPU (fig. 1 CPU A/B) via a control bus and a data bus (fig. 1-2, bus 16 provides both control and data) and coupled to the pattern- recognition processor via the bus (fig. 1-2, bus 16).

As to claim 9, Arnold discloses a memory bus controller (fig. 1, controller 26) coupled to the memory via the bus (fig. 1, bus 16).

As to claim 10, Arnold discloses the memory bus controller and the pattern- recognition bus controller are separate components (fig. 1).

As to claim 12, Arnold discloses the pattern-recognition bus controller is configured to communicate with the pattern-recognition processor through a communication protocol that is at least similar to that used by the memory bus controller (fig. 1-2, NOTE: the use of the same bus 16 signaling implies a communication protocol “at least similar”).

As to claim 13, Arnold discloses a system, comprising: a pattern-recognition processor (fig. 2, Data Pattern Monitor 12) configured to receive a first signal over a bus (fig. 2, signal D1 over bus 16), wherein the pattern-recognition processor is configured to process the first signal to perform a first function at the pattern-recognition processor when in a first mode of operation (fig. 4, a “cumulative” mode, col. 8, lines 45-50; NOTE: when in cumulative mode monitor 12 processes the signals of bus 56 differently than not in cumulative mode as depicted by the flow diagram of fig. 4)., wherein the pattern-recognition processor is configured to process the first signal to perform a second function at the pattern-recognition processor when in a second mode of operation (fig. 4, in a “cumulative” mode, col. 8, lines 45-50; NOTE: when in cumulative mode monitor 12 processes the signals of bus 56 differently than not in cumulative mode as depicted by the flow diagram of fig. 4)..
As to claim 14, Arnold discloses the pattern-recognition processor is configured to perform a search of a data stream as the first function at the pattern- recognition processor when in the first mode of operation (fig. 4, NOTE: in cumulative mode the flow diagram depicts a Global measure of similarity loop).

As to claim 15, Arnold discloses the pattern-recognition processor is configured to transmit a search result as the second function at the pattern- recognition processor when in the second mode of operation (fig. 4, NOTE: when not in cumulative mode the flow diagram depicts the results of steps 100 and 102 directs the transmitting of a created CPU interrupt).

As to claim 16, Arnold discloses the pattern-recognition processor is configured to receive a second signal over the bus (Data pattern monitor 12 thus has access to the continual stream of...data words on bus 56.; col. 6, lines 30-35; NOTE: monitor 12 and memory 18 perform the same function of receiving/accessing signals on bus 56), wherein the pattern-recognition processor is configured to access a register in response to receipt of the second signal (target signatures used by signature comparison circuit 76 are stored in the target signature memory 78, col. 5, lines 54-55; NOTE: registers are an architecture of memory, and Arnold notes the use of registers in prior art, see col. 2, lines 25-30, therefore the use of registers is anticipated by the disclosure).

As to claim 17, Arnold discloses a CPU (fig. 1, CPU A/B) coupled to the pattern-recognition processor, wherein the pattern-recognition processor is configured to transmit a third signal to the CPU as an indication of detection of a search criterion by the pattern- recognition processor (CPU interrupt, col. 7, lines 50-60).

As to claim 18, Arnold discloses a CPU (fig. 1, CPU A/B)  coupled to the pattern-recognition processor, wherein the pattern-recognition processor is configured to transmit a second signal over the bus to indicate satisfaction of a search criterion by the pattern- recognition processor (CPU interrupt, col. 7, lines 50-60).

As to claim 19, Arnold discloses a system, comprising: a pattern-recognition processor (fig. 2, Data Pattern Monitor 12) configured to receive a signal (fig. 2, signal D1) over a bus (fig. 2, bus 16), wherein the pattern-recognition processor is configured to process the signal to perform a first function at the pattern-recognition processor identically to a memory (fig. 2, memory 18) processing the signal when received over the bus to perform the first function at the memory (Data pattern monitor 12 thus has access to the continual stream of...data words on bus 56.; col. 6, lines 30-35; NOTE: monitor 12 and memory 18 perform the same function of receiving/accessing signals on bus 56) when the pattern-recognition processor operates in a first mode (fig. 4, not in cumulative mode, col. 8, lines 45-50; NOTE: even when not in cumulative mode monitor 12 and memory 18 perform the same function of receiving/accessing signals on bus 56)., wherein the pattern-recognition processor is configured to process the signal to perform the second function at the pattern-recognition processor differently from the memory processing the signal when received over the bus to perform a second function at the memory (Data pattern monitor 12 operates to detect patterns created by the data bits stored in memory 18, col. 6, lines 35-40; NOTE: second function is pattern detection, third function is storage at memory) when the pattern-recognition processor operates in a second mode (fig. 4, in a “cumulative” mode, col. 8, lines 45-50; NOTE: when in cumulative mode monitor 12 processes the signals of bus 56 differently than not in cumulative mode as depicted by the flow diagram of fig. 4).

As to claim 20, Arnold discloses the bus comprises a same number of connections as a memory bus (fig. 2).

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


Claims 7 and 11 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Arnold.
As to claim 7, while Arnold disclose the pattern-recognition processor and the CPU, Arnold does not appear to explicitly disclose the features are integrated as a single component.
However, one of ordinary skill in the art would recognize that integrated circuits capable of containing multiple computing components were common and well understood at the time of the invention, and provide cost and performance advantages over the production and functionality of individual circuits.  As well, whether separate or integral, the claimed features which are taught by Arnold would maintain the same functionality.  Accordingly, the Making Integral of the separate components would have been “merely a matter of obvious engineering choice” (see, MPEP 2144.05V.B). Therefore, the claimed invention would have been obvious, at the time of the invention, to one of ordinary skill in the art, having the teachings Arnold.

As to claim 11, while Arnold disclose memory bus controller and the pattern- recognition bus controller, Arnold does not appear to explicitly disclose the features are integrated as a single component.
However, one of ordinary skill in the art would recognize that integrated circuits capable of containing multiple computing components were common and well understood at the time of the invention, and provide cost and performance advantages over the production and functionality of individual circuits.  As well, whether separate or integral, the claimed features which are taught by Arnold would maintain the same functionality.  Accordingly, the Making Integral of the separate components would have been “merely a matter of obvious engineering choice” (see, MPEP 2144.05V.B). Therefore, the claimed invention would have been obvious, at the time of the invention, to one of ordinary skill in the art, having the teachings Arnold.


Conclusion 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US Patent No. 5754878 of Asghar et al. and US Patent No. 5459798 of Bailey et al. relate to pattern recognition of bus data.
The examiner has cited particular column, line, and/or paragraph numbers in the references as applied to the claims above for the convenience of the applicant.  Although the specified citations are representative of the teachings of the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses, to fully consider the references in its entirety as potentially teaching of all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.
The examiner requests, in response to this office action, support be shown for language added to any original claims on amendment and any new claims.  That is, indicate support for newly added claim language by specifically pointing to page(s) and line number(s) in the specification and/or drawing figure(s).  This will assist the examiner in prosecuting the application.  When responding to this office action, applicant is advised to clearly point out the patentable novelty which he or she thinks the claims present, in view of the state of art disclosed by the references cited or the objections made.  He or she must also show how the amendments avoid such references or objections.  See 37 C.F.R. 1.111(c).
Applicants seeking an interview with the examiner, including WebEx Video Conferencing, are encouraged to fill out the online Automated Interview Request (AIR) form (http://www.uspto.gov/patent/uspto-automated-interview-request-air-form.html). See MPEP §502.03, §713.01(11) and Interview Practice for additional details.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC T OBERLY whose telephone number is (571)272-6991.  The examiner can normally be reached on M-F 800am-430pm (MT).
If attempts to reach the examiner by telephone are unsuccessful, the examiner' s supervisor, Dr. Henry Tsai can be reached on (571) 272-4176.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ERIC T OBERLY/             Primary Examiner, Art Unit 2184